The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 June 9, 2022

                                2022COA63

No. 20CA2013, CORE Electric Cooperative v. Freund
Investments, LLC — Eminent Domain — Condemnation —
Evidence Concerning Value of Property; Evidence — Hearsay
Exceptions — Public Records and Reports

     In this condemnation case, a division of the court of appeals

determines that comparable sales that are not verified in

compliance with section 38-1-118, C.R.S. 2021, may be admissible

under the subsequently adopted hearsay exceptions under CRE

803. Section 38-1-118 provides for the admission of evidence of

property values in eminent domain proceedings where the witness

“has personally examined the record and communicated directly

and verified the amount of such consideration with either the buyer

or seller.” As a matter of first impression, the division concludes

that nothing in the language of section 38-1-118 directly addresses

the exclusion of evidence of comparable sales. Thus, the hearsay
exceptions under CRE 803 are independent and alternative

methods to section 38-1-118 for the admission of hearsay evidence

of the value of comparable sales.
COLORADO COURT OF APPEALS                                          2022COA63


Court of Appeals No. 20CA2013
Arapahoe County District Court No. 18CV32213
Honorable Elizabeth Weishaupl, Judge


CORE Electric Cooperative, a Colorado cooperative electric association and
nonprofit corporation, f/k/a Intermountain Rural Electric Association,

Petitioner-Appellee,

v.

Freund Investments, LLC, a Colorado limited liability company,

Respondent-Appellant.


                            JUDGMENT AFFIRMED

                                   Division V
                        Opinion by JUSTICE MARTINEZ*
                          Fox and Gomez, JJ., concur

                           Announced June 9, 2022


Alderman Bernstein LLC, Jody Harper Alderman, Carrie S. Bernstein, Amanda
A. Bradley, Denver, Colorado, for Petitioner-Appellee

Campbell Killin Brittan & Ray, LLC, Bruce E. Rohde, Margaret R. Pflueger,
Denver, Colorado, for Respondent-Appellant


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    In this condemnation case, respondent, Freund Investments,

 LLC (Freund), appeals the trial court’s judgment entered on a jury

 verdict after a valuation trial. Freund contends that the trial court

 erred by (1) finding its appraiser’s valuation based on the

 subdivision development method inadmissible; and (2) excluding

 evidence of multiple comparable sales pursuant to section 38-1-

 118, C.R.S. 2021. We affirm.

                           I.   Background

¶2    Petitioner, CORE Electric Cooperative (CORE), formerly known

 as Intermountain Rural Electric Association, filed a petition in

 condemnation to acquire a nonexclusive permanent easement over

 26.07 acres on the western-most edge of Freund’s 2,722-acre

 property (the Property) to construct and operate a 115kV

 transmission line and ancillary distribution facilities extending from

 CORE’s Kiowa substation to its Brick Center substation. CORE

 also petitioned for a temporary construction easement over smaller

 portions of the Property. At the time of the petition, the Property

 was primarily used for agricultural purposes.

¶3    The parties stipulated to CORE’s immediate possession of the

 land subject to the easements and the case proceeded to a


                                   1
 valuation determination. On receiving their appraisers’ reports, the

 parties agreed that the highest and best use of the Property was to

 divide the Property into thirty-five- and forty-acre residential lots for

 future sale.

¶4    In determining the fair market value of the condemned

 property and any diminution to the fair market value to the residue,

 Freund’s appraiser, Gregory Owen, used two methods of valuation

 — the sales comparison approach and the subdivision development

 method.

¶5    First, using the sales comparison approach, Owen relied on

 seven similar properties to arrive at a per-acre value of $2,000.

 Based on this per-acre value, he concluded that the permanent

 easement’s value was $50,000. He also concluded that the

 temporary construction easement’s value was $5,000 based on

 similar temporary land leases. Next, to calculate the loss in value

 to the Property caused by the condemnation, Owen adjusted the

 per-acre value by 5% and arrived at a per-acre value of $1,900 after

 condemnation. After subtracting the post-condemnation value from

 the pre-condemnation value, he estimated the value of just




                                     2
 compensation under the sales comparison approach to be

 $330,000.

¶6    Second, using the subdivision development method, Owen first

 divided 1,766.27 acres of the Property into forty-four hypothetical

 forty-acre lots, each designated as premium or nonpremium lots

 based on the appeal and terrain of the lot (i.e., unobstructed views,

 creek access, trees), with a surplus of 955.68 acres. Owen relied on

 ten similar properties to estimate the retail value of the twenty-eight

 premium lots to be $240,000 and the sixteen nonpremium lots to

 be $200,000. Before condemnation, he projected that four to six

 lots would be sold each year over a ten-year period, with an

 increase in value to each lot by 3% annually to account for

 inflation, and then added the estimated value of all the lots

 together. Next, relying on market data, he deducted the estimated

 costs of selling the lots, the estimated development costs, the

 estimated developer profit, and the estimated entrepreneurial

 incentive/discount rate from the total estimated value of the lots.

 After adding the value of the surplus with an estimated value of

 $2,000 per acre, Owen arrived at a total pre-condemnation value of

 $5,650,000 for the entire property.


                                    3
¶7    After condemnation, Owen opined that six and one-half

 premium lots changed to nonpremium lots because the scenic view

 on those lots was obstructed by the transmission lines. Due to the

 increase in nonpremium lots, Owen projected that two to six lots

 would be sold each year over an eleven-year period. Using the same

 method to determine the pre-condemnation value, he arrived at a

 post-condemnation value of $5,380,000 for the entire Property. He

 then subtracted the post-condemnation value from the

 pre-condemnation value to arrive at an estimated just

 compensation value under the subdivision method of $270,000.

¶8    Owen’s final estimation for just compensation was $300,000,

 the median value of the two valuation methods.

¶9    CORE filed a motion in limine to exclude Owen’s expert

 opinion and appraisal report in its entirety, arguing that his

 appraisal methodology was inadmissible under Department of

 Highways v. Schulhoff, 167 Colo. 72, 445 P.2d 402 (1968), and

 Board of County Commissioners v. Vail Associates, Ltd., 171 Colo.

 381, 468 P.2d 842 (1970). The trial court found Owen’s opinion

 using the subdivision development method inadmissible, reasoning

 that “the Colorado Supreme Court expressly forbids the method of


                                   4
  hypothetically carving a land into smaller tracts, estimating the

  value of each site and then adding the estimated values of all the

  sites together.” See Schulhoff, 167 Colo. at 79, 445 P.2d at 406.

  But the court found Owen’s opinion using the sales comparison

  approach admissible.

¶ 10   Before trial, CORE objected to the admission of Owen’s

  opinion based on the sales comparison approach because Owen did

  not directly communicate with the buyer or seller of the seven

  comparable sales to verify the amount of consideration as required

  by section 38-1-118. Freund argued that Owen was able to verify

  the amount of consideration for one comparable sale with the

  buyer. Thus, the trial court noted that Owen’s opinion on the

  remaining unverified sales would be admissible under the public

  records hearsay exception, CRE 803(8), because Owen confirmed

  the comparable sales’ prices with the assessor’s records and

  cross-checked the prices with the clerk and recorder records.

¶ 11   Nonetheless, the trial court excluded six out of the seven

  comparable sales as inadmissible under section 38-1-118.

  Applying “the statute as written,” the court found that Owen

  personally examined the record for all seven comparable sales, but


                                    5
  he verified the amount of consideration for only one comparable

  sale with the buyer. Because the statute required both steps, only

  the one comparable sale that was verified with the buyer was

  admissible.

¶ 12   In light of the court’s rulings, Owen’s testimony at trial was

  limited to his valuation of the Property using the comparable sales

  approach based on one comparable sale. Owen also testified that

  the transmission lines impacted the view corridor of the Property

  and decreased to zero the value of the twenty-six acres on which the

  lines are located. Freund also called a second appraiser, W. West

  Foster, who was hired by CORE to appraise the Property. Foster

  used the comparable sales method to determine a per-acre value of

  $2,500. Because the nonexclusive easement was within the

  building setback area, Foster arrived at a 50% condemnation value

  of $32,588. He also valued the temporary easement at $693 with a

  10% rental rate. The total compensation estimate based on Foster’s

  appraisal was $33,300, with no damage to the residue.

¶ 13   In rebuttal, CORE’s appraiser, Michael Earley, using the

  paired sales analysis approach to compare similar thirty-five-acre

  residential sites with and without transmission lines, testified that


                                    6
  the existence of transmission lines did not impact the fair market

  value of the residential sites. Earley did not, however, conduct a

  valuation of the Property as a whole.

¶ 14   The jury awarded Freund $33,300 in damages for the

  condemned property and $50,000 in damages to the residue.

                   II.     Subdivision Development Method

¶ 15   Freund first contends that the trial court erred by finding

  Owen’s valuation using the subdivision development method

  inadmissible under Schulhoff and Vail Associates, Ltd. Specifically,

  it argues that Owen’s subdivision development method was not too

  speculative and that his methodology went to the weight of his

  testimony, not the admissibility. We disagree.

              A.         Standard of Review and Applicable Law

¶ 16   We review a trial court’s evidentiary rulings for an abuse of

  discretion. Palizzi v. City of Brighton, 228 P.3d 957, 962 (Colo.

  2010). A trial court abuses its discretion only if its decision was

  manifestly arbitrary, unreasonable, or unfair, or based on an

  erroneous understanding or application of the law. Bd. of Cnty.

  Comm’rs v. DPG Farms, LLC, 2017 COA 83, ¶ 34. “Whether the




                                        7
  court misapplied the law in making evidentiary rulings is reviewed

  de novo.” Id.

¶ 17   “Private property shall not be taken or damaged, for public or

  private use, without just compensation.” Colo. Const. art. 2, § 15.

  “Just compensation is measured by the actual fair market value of

  the property, taking into consideration its most advantageous use

  at the time of the condemnation.” Palizzi, 228 P.3d at 962.

¶ 18   The purpose of a valuation proceeding is to replicate the

  market. Id. at 963. In such a proceeding, the fact finder must

  determine how much a willing buyer would pay for the property if

  the owner had voluntarily offered the property for sale. Id. In doing

  so, the fact finder is permitted to consider the reasonable

  probability of a future use of a property to the extent that it relates

  to the value of the property. Vail Assocs., Ltd., 171 Colo. at 388,

  468 P.2d at 845 (“It is fundamental that evidence of the highest and

  best use to which the property may reasonably be applied in the

  future . . . is admissible to assist the commission or jury in arriving

  at the present cash market value of the property being taken.”).

  Although the scope of admissible evidence of the value of the

  property is expansive, the trial court will not admit evidence of the


                                     8
  property’s highest and best use that is too speculative. DPG Farms,

  LLC, ¶ 14 (citing Schulhoff, 167 Colo. at 77, 445 P.2d at 405).

¶ 19   One accepted method for proving the amount a willing buyer

  would pay for the property is the comparable sales approach (also

  referred to as the market data approach). Denver Urb. Renewal

  Auth. v. Berglund-Cherne Co., 193 Colo. 562, 565, 568 P.2d 478,

  480 (1977). Under that approach, the value of condemned property

  is determined, in part, by prices paid for similar property:

              Evidence of the price paid for similar property
              in a voluntary sale is admissible on the
              question of value of the property condemned,
              provided the properties sold are similar in
              locality and character to the property in
              question and not so far removed in point of
              time to make a comparison unjust or
              impossible.

  Schulhoff, 167 Colo. at 80, 445 P.2d at 406.

¶ 20   It is also permissible and proper to show that a tract of land is

  suitable for subdivision into lots. Id. at 77, 445 P.2d at 405.

  However, it is improper to show the number and value of lots as

  separated parcels in an imaginary subdivision as an accomplished

  fact. Id.




                                     9
¶ 21   For example, it is speculative, and therefore improper, to

  hypothetically carve up a tract of land into residential building

  sites, estimate the value of each site, and then add the values

  together. Vail Assocs., Ltd., 171 Colo. at 388-89, 468 P.2d at 846

  (citing Schulhoff, 167 Colo. at 74, 445 P.2d at 403). Under this

  method of valuation, the cost of improvement is conjectural and,

  thus, reflects prospective value rather than present fair market

  value.

                              B.    Analysis

¶ 22   Our supreme court’s decisions in Schulhoff and Vail

  Associates, Ltd. generally prohibit use of the subdivision

  development method of valuation to determine the value of property

  that has not been subdivided. Owen valued the Property by

  dividing the Property into forty-four hypothetical residential lots,

  estimated the value of the individual lots, and then added the

  estimated values of all the lots sold over a ten- and eleven-year

  period with an annual inflation rate of 3%. Owen went another step

  further and deducted costs associated with developing the Property

  based on current market estimates.




                                    10
¶ 23   Still, Freund contends that Owen’s subdivision development

  method was admissible under Board of County Commissioners v.

  Evergreen, Inc., 532 Colo. App. 171, 532 P.2d 777 (1974), because

  the valuation was based on predictable market values, making the

  subdivision “probable.” Freund’s reliance on Evergreen, however, is

  misplaced. The condemned property in that case was already

  platted and “already subdivided and presently for sale for

  residential purposes.” Id. at 174, 532 P.2d at 779. Thus, the

  valuation of individual lots on the condemned property using the

  sale price of comparable lots was admissible. Id. at 176, 532 P.2d

  at 780. Here, at the time of condemnation, the Property was

  undeveloped land on which no measures had been taken to prepare

  for subdivided lots. Nor is there any evidence in the record that

  there was a timeframe for commencement of any work. Therefore,

  any valuation of hypothetical lots within a hypothetical subdivision

  on the Property is highly speculative, even if Owen’s valuation was

  based on easily ascertainable market data. See Vail Assocs., Ltd.,

  171 Colo. at 389, 468 P.2d at 846 (“The measure of compensation is

  not the aggregate of values of individual plots into which the tract

  taken could best be divided, but rather the value of the whole tract


                                    11
  as it exists at the time of the condemnation, taking into

  consideration its highest and best future use.”). This is particularly

  true given that Owen assigned different, prospective values to the

  lots based on their premium status, estimated the number of lots

  sold each year over a ten- and eleven-year period, and increased the

  value of the lots by 3% each year for inflation.

¶ 24   To the extent that Freund contends that Owen was precluded

  from testifying about the impact the transmission lines had on

  particular portions of the Property, the record belies this

  contention. Owen testified that the twenty-six acres of condemned

  property, previously valued at $50,000, was valueless. Moreover,

  during cross-examination, CORE used Owen’s grid of the

  hypothetical subdivision to confirm that Owen opined that six and

  one-half of the forty-four hypothetical lots would be directly

  impacted by the transmission lines.

¶ 25   Finally, contrary to Freund’s contention, Earley did not use a

  similar methodology when creating his rebuttal report. Our

  supreme court has concluded that the use of the paired sales

  analysis approach is a proper method of valuation. Herring v. Platte

  River Power Auth., 728 P.2d 709, 712-13 (Colo. 1986). Earley used


                                    12
  the same paired sales analysis approach the appraiser in Herring

  employed to determine whether the presence of transmission lines

  on a property reduced the value of the thirty-five-acre residential

  property within a subdivision when compared to the value of a

  neighboring residential property without transmission lines. From

  his “paired analyses,” Earley opined that the presence of

  transmission lines did not affect the value of the properties. See id.

  at 711-12 (“[T]he appraiser compared sales of properties within

  each of the subdivisions, properties that were generally similar in

  all respects except, according to the appraiser, that one parcel of

  each pair was visually and aesthetically affected by the presence of

  an electrical substation.”). Similarly, he did not compare the sales

  prices of the properties within the subdivisions to the value of

  Freund’s property, nor did he make a valuation of the Property as a

  whole. See id. at 712.

¶ 26   Accordingly, the trial court did not err by finding Owen’s

  valuation using the subdivision development method inadmissible.

                           III.   Comparable Sales

¶ 27   Freund next contends that the trial court erred by excluding

  evidence of the unverified comparable sales because the comparable


                                      13
  sales prices were admissible under the hearsay exceptions for

  public records, CRE 803(8), and for records of documents affecting

  an interest in property, CRE 803(14). Although we agree that the

  hearsay exceptions apply to the admissibility of comparable sales in

  a condemnation case and that the trial court erred, we discern no

  reversible error.

              A.      Standard of Review and Applicable Law

¶ 28   Generally, trial courts have broad discretion to determine the

  admissibility of evidence. Bocian v. Owners Ins. Co., 2020 COA 98,

  ¶ 64. Here, however, this issue involves the court’s interpretation

  and application of section 38-1-118, a question of law reviewed de

  novo. See E-470 Pub. Highway Auth. v. 455 Co., 3 P.3d 18, 22

  (Colo. 2000).

¶ 29   “Our primary objective is to effectuate the intent of the General

  Assembly by looking to the plain meaning of the language used,

  considered within the context of the statute as a whole.” Bly v.

  Story, 241 P.3d 529, 533 (Colo. 2010). When construing eminent

  domain statutes, “[w]e construe such statutes narrowly and resolve

  ambiguities in favor of the condemnee landowner.” Id.

¶ 30   As relevant here, section 38-1-118 provides that


                                     14
            [a]ny witness in a proceeding under articles 1
            to 7 of this title, in any court of record of this
            state wherein the value of real property is
            involved, may state the consideration involved
            in any recorded transfer of property, otherwise
            material and relevant, which was examined
            and utilized by him in arriving at his opinion,
            if he has personally examined the record and
            communicated directly and verified the amount
            of such consideration with either the buyer or
            seller. Any such testimony shall be admissible
            as evidence of such consideration and shall
            remain subject to rebuttal as to the time and
            actual consideration involved and subject to
            objections as to its relevancy and materiality.

  (Emphasis added.)

                             B.    Analysis

¶ 31   Before the Colorado Rules of Evidence were adopted, section

  38-1-118 was enacted to allow witnesses to testify about the value

  of real property based on evidence that would have been

  inadmissible under the hearsay rule in effect at that time. Denver

  Urb. Renewal Auth. v. Huyatin, 40 Colo. App. 559, 562, 583 P.2d

  296, 299 (1978); see also City of Denver v. Quick, 108 Colo. 111,

  116-17, 113 P.2d 999, 1002 (1941) (concluding that an appraisal

  witness’s testimony in a condemnation case on comparable sales

  data was inadmissible hearsay evidence). The plain language of

  section 38-1-118 provides for the admission of testimony on the


                                    15
  value of comparable sales in a condemnation case when (1) the

  witness personally examined the record of the recorded transfer of

  the subject property; and (2) the witness directly communicates

  with the buyer or seller of that property to verify the amount of

  consideration. However, as discussed further below, nothing in the

  language of section 38-1-118 directly addresses the exclusion of

  evidence of comparable sales even though the section is not a

  vehicle for the admission of evidence of comparable sales unless the

  conditions are met.

¶ 32   A division of this court considered the admissibility of

  comparable sales that were not verified in compliance with section

  38-1-118. In Huyatin, the division found that four out of the

  appraiser’s six comparable sales were inadmissible because the

  appraiser did not personally verify the sale price with either the

  buyer or seller and the court’s decision to admit the unverified sales

  was reversible error. 40 Colo. App. at 562, 583 P.2d at 299. Thus,

  the division held that comparable sales not verified in compliance

  with section 38-1-118 are inadmissible hearsay evidence. See id.

¶ 33   However, Huyatin was decided before the Colorado Rules of

  Evidence were adopted in 1979 and liberalized the admission of


                                    16
  hearsay evidence. We must, therefore, determine whether the

  hearsay exceptions under CRE 803 apply to the admission of

  comparable sales that were not verified in compliance with section

  38-1-118. We conclude, for two reasons, that the hearsay

  exceptions in the rules of evidence apply to the admission of real

  property values in a condemnation case.

¶ 34   First, hearsay is inadmissible except as provided by the rules

  of evidence or by statute. CRE 802. Thus, section 38-1-118 is not

  the only method of admitting comparable sales data. For example,

  CRE 803(8) provides that,

            [u]nless the sources of information or other
            circumstances indicate lack of
            trustworthiness, [the admission of] records,
            reports, statements, or data compilations, in
            any form, of public offices or agencies, setting
            forth (A) the activities of the office or agency, or
            (B) matters observed pursuant to duty imposed
            by law as to which matters there was a duty to
            report [is permitted].

¶ 35   CRE 803(8) is, therefore, a subsequently adopted independent

  and alternative method to section 38-1-118 for the admission of

  hearsay evidence. See Margenau v. Bowlin, 12 P.3d 1214, 1217

  (Colo. App. 2000) (finding C.R.C.P. 32 as another method for

  admitting deposition testimony in addition to former testimony


                                    17
  exception to the rule against hearsay). Where, as here, a witness’s

  testimony on the value of real property is based on public records

  from an agency that has a duty to record and report transfers of a

  real property, evidence of the value of that property is admissible

  under CRE 803(8).

¶ 36   Second, “[w]e acknowledge that in the event of a conflict

  between a statute concerning a matter of substantive import and a

  rule of evidence, the statute will prevail over the rule.” Montoya v.

  People, 740 P.2d 992, 996 (Colo. 1987); see also Town of Red Cliff v.

  Reider, 851 P.2d 282, 284 (Colo. App. 1993) (“[T]o the extent that

  the statutory procedures [in eminent domain proceedings] differ

  from the procedures under the civil rules, the statute, not the rules,

  govern [sic].”). However, we do not read section 38-1-118 and CRE

  803(8) as conflicting with each other.

¶ 37   Nothing in section 38-1-118 directly precludes the admission

  of evidence. Section 38-1-118 does not provide that the evidence is

  admissible only if the witness has personally examined the record

  and communicated with the buyer or seller to verify the amount of

  the sale. Nor does section 38-1-118 provide that it is the exclusive

  method of admitting evidence of comparable sales. Rather, similar


                                    18
  to the hearsay exceptions under the rules of evidence, the statute

  provides for the admission of evidence that might otherwise be

  inadmissible hearsay. Thus, we conclude from the plain language

  that the General Assembly did not intend for section 38-1-118 to

  have preclusive effect notwithstanding an alternative method of

  introducing evidence of comparable sales.

¶ 38   CORE contends, however, that CRE 1101(e) precludes the

  application of the rules of evidence to admit evidence of comparable

  sales. Under CRE 1101(e), the Colorado Rules of Evidence apply in

  special statutory proceedings to the extent that matters of evidence

  are not provided for in the statute governing procedures in the

  statutory proceeding. In cases applying CRE 1101(e), our supreme

  court has found that rule pertains only to the extent that the rules

  of evidence are in conflict with the statutory proceedings. See

  Pruett v. Barry, 696 P.2d 789, 794 (Colo. 1985) (The rules of

  evidence “apply in ‘special statutory proceedings’ . . . to the extent

  that they are not in conflict with statutory requirements for such

  proceedings.”) (emphasis added). Further, a division of this court

  applied CRE 1101(e) because a statutory provision explicitly

  prohibited the admission of evidence. See Uptain v. Huntington Lab,


                                     19
  Inc., 685 P.2d 218, 221 (Colo. App. 1984) (“The Colorado Rules of

  Evidence, however, are not applicable if there is a specific statutory

  provision under a special statutory proceeding in effect which

  prohibits the admission of evidence.”) (emphasis added), aff’d, 723

  P.2d 1322 (Colo. 1986). We have concluded, for the reasons stated

  above, that CRE 803(8) and section 38-1-118 are not in conflict

  with each other and that section 38-1-118 does not directly prohibit

  the admission of evidence.

¶ 39   Accordingly, we conclude that the trial court erred by

  excluding evidence of the comparable sales that Owen did not

  directly verify with the buyer or seller based on its erroneous

  finding that comparable sales data in a condemnation case are only

  admissible under section 38-1-118.

                          C.    Harmless Error

¶ 40   Having concluded that the trial court erred by excluding the

  unverified comparable sales, we must determine whether the error

  warrants reversal. We conclude that it does not.

¶ 41   We review errors in evidentiary rulings in civil cases for

  harmless error. C.R.C.P. 61. Under this standard, we will not

  disturb a judgment unless a court’s error affected the substantial


                                    20
  rights of the parties. Id. An error affects a substantial right only if

  “it can be said with fair assurance that the error substantially

  influenced the outcome of the case or impaired the basic fairness of

  the trial itself.” Bly, 241 P.3d at 535 (quoting Banek v. Thomas,

  733 P.2d 1171, 1178 (Colo. 1987)).

¶ 42   Freund contends that the exclusion of the unverified

  comparable sales was not harmless because Owen’s credibility was

  diluted. However, based on the record before us, we conclude that

  the exclusion of this evidence did not substantially influence the

  outcome of the case.

¶ 43   Owen, like the other appraisers, testified about his experience

  and qualifications as an appraiser and he was qualified as an expert

  in appraisal work. Both Owen and Foster used the comparable

  sales method but they arrived at different per-acre values. The jury

  awarded Freund $33,300 for compensation of the condemned

  property. The award matches Foster’s estimated value for

  compensation of the condemned property, which was based on a

  higher per-acre value than Owen’s estimated value. Thus, it does

  not appear that excluding comparable sales offered to support




                                     21
  Owen’s estimated value of the condemned property disadvantaged

  Freund.

¶ 44   In addition, the jury heard testimony from both Foster and

  Owen about the percentage of lost value to the condemned

  property. Owen disagreed with Foster’s 50% loss of value and

  opined that the condemned property lost 100% of its value even

  though, as he acknowledged, Freund could still use the condemned

  property because the nonexclusive easement was located within the

  county’s building setback. It is doubtful the excluded comparable

  sales would have bolstered Owen’s opinion about the percentage

  loss of value.

¶ 45   Finally, Foster and Earley opined that there were no damages

  to the residue, while Owen believed that the biggest impact of the

  condemnation was on the residue. The jury’s award of $50,000 in

  damages to the residue suggests Owen’s opinion that there was

  damage to the residue was persuasive.

¶ 46   Under these circumstances, we conclude that the trial court’s

  evidentiary error was harmless.

                            IV.    Conclusion

¶ 47   The judgment is affirmed.


                                    22
JUDGE FOX and JUDGE GOMEZ concur.




                     23